Order entered November 26, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00789-CV

                                 DORIS A. HOUSTON, Appellant

                                                V.

                          CITY OF DALLAS, SELF INSURED, Appellee

                          On Appeal from the 429th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 429-05515-2017

                                             ORDER
        Before the Court is appellant’s motion to extend time to file brief. We GRANT the

motion and ORDER the brief received by the Clerk of the Court November 20, 2018 filed as of

the date of this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE